Name: Commission Regulation (EC) No 1475/1999 of 6 July 1999 concerning the issue of import licences for certain preserved mushrooms
 Type: Regulation
 Subject Matter: foodstuff;  international trade;  tariff policy;  Asia and Oceania;  agricultural activity
 Date Published: nan

 EN Official Journal of the European Communities 7. 7. 1999L 171/4 COMMISSION REGULATION (EC) No 1475/1999 of 6 July 1999 concerning the issue of import licences for certain preserved mushrooms THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2125/95 of 6 September 1995 opening and providing for the administra- tion of Community tariff quotas for preserved mushrooms (1), as last amended by Regulation (EC) No 2493/98 (2), and in particular Article 6(4) thereof, (1) Whereas Article 6(4) of Regulation (EC) No 2125/95 lays down that where the quantities applied for exceed the quantity available, the Commission must set a flat- rate percentage reduction and suspend the issue of licences in respect of subsequent applications; (2) Whereas the quantities applied for on 30 June and 1 July 1999 pursuant to Article 4(1) (a) of Regulation (EC) No 2125/95 for products originating in China have exceeded the quantity available; whereas, as a result, the extent to which licences may be issued and the issue of licences for all subsequent applications should be suspended until 31 December 1999 must both be deter- mined, HAS ADOPTED THIS REGULATION: Article 1 Import licences applied for pursuant to Article 4(1) (a) of Regu- lation (EC) No 2125/95 for products originating in China on 30 June and 1 July 1999 and submitted to the Commission on 2 July 1999 shall be issued, bearing the wording laid down in Article 11(1) of that Regulation, for 33,77 % of the quantity applied for. Article 2 The issue of import licences applied for pursuant to Regulation (EC) No 2125/95 for china shall be suspended for applications submitted from 2 July until 31 December 1999. Article 3 This Regulation shall enter into force on 7 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 212, 7.9.1995, p. 16. (2) OJ L 309, 19.11.1998, p. 38.